Citation Nr: 0733109	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) of $149,716.33.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1951 to June 
1971.  He died in February 1973.  The appellant and veteran 
were married at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 waiver decision issued 
by the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO) 
which denied the appellant's application for waiver of 
indebtedness based upon a finding that her actions resulting 
in the indebtedness arose from her deliberate and intentional 
misrepresentation of the material fact of her remarriage to 
another, following the veteran' death, in April 1981.  The 
following decision on the merits finds that the appellant's 
actions giving rise to the indebtedness at issue in this case 
did not result from a deliberate and wilful misrepresentation 
of a material fact, and the Board must remand the appeal for 
additional timely development and readjudication of the 
appellant's request for waiver of indebtedness in 
consideration of the principles of equity and good 
conscience.  This remand will be made to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The evidence for and against a finding that the appellant 
intentionally and willfully misrepresented her marital 
status, giving rise to the overpayment at issue in this 
appeal, is in relative equipoise. 


CONCLUSION OF LAW

The appellant's actions giving rise to the overpayment of DIC 
benefits at issue are not shown by a preponderance of the 
evidence to have amounted to a willful and deliberate 
misrepresentation of her marital status, so the appellant is 
entitled to consideration of her request for waiver of that 
indebtedness based upon the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The US Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
provisions of VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  However, it appears that all available evidence 
with respect to the issue of material misrepresentation of 
facts has been collected for review in this case.

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA, when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers to 
those benefit payments made to a designated living payee or 
beneficiary in excess of the amount due, or to which such 
payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.962.

Absent fraud, misrepresentation of material facts, or bad 
faith, a waiver of indebtedness may be authorized in a case 
in which collection of the debt would be against equity and 
good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963, 1.965.  If, however, there is an indication of fraud, 
misrepresentation of material facts, or bad faith in the 
creation of the overpayment, waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  Id.

To establish misrepresentation of material facts, VA must 
show that there was a willful misrepresentation of material 
fact or the willful failure to disclose a material fact with 
the intent of obtaining or retaining or assisting an 
individual to obtain eligibility for VA benefits.  To 
determine whether misrepresentation exists, VA must prove a 
willful intent on the part of the debtor.  The burden of 
proof lies solely with VA in this regard.  38 C.F.R. 
§ 1.962(b), 1.965(b)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government.  Any misrepresentation of material fact 
must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 3.965(b).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or Government.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  Six factors are set forth in 
38 C.F.R. § 1.965(a) in making an equity and good conscience 
determination, although these factors are not intended to be 
all-inclusive.  

Analysis:  The essential facts in this appeal are not in 
dispute.  The appellant and veteran were married in January 
1958 at Selfridge Air Force Base, Michigan.  The veteran 
retired from military service in June 1971.  He died from 
heart disease in February 1973.  In May 1973, the RO found 
that the veteran manifested heart disease during active 
military service, granted service connection for the cause of 
the veteran's death, and granted his widow, the appellant in 
this appeal, entitlement to DIC benefits.  Notably, although 
it is likely that the appellant was provided an award letter 
with an attached copy of the rules and regulations concerning 
continued entitlement to DIC benefits, there is no copy of an 
initial award letter or any attachments on file.  

Following the veteran's death in February 1973, the appellant 
remarried another man in April 1981.  In July 1987, the 
appellant was provided VA notification about her continued 
entitlement to DIC benefits.  Among other things, this letter 
noted that her entitlement was based on her status as the 
surviving spouse of the veteran, and told her to notify VA if 
she remarried.  In September 1992, the appellant returned a 
marital status questionnaire to the RO in which she 
affirmatively indicated that she had not remarried since the 
death of the veteran.  The original on file contains her 
facially valid signature.  

In 2000, the appellant herself initiated telephone and 
personal contacts with RO personnel, at which time she 
reported her remarriage to another man in April 1981, and 
this resulted in an award action retroactively terminating 
DIC benefits effective from the date of that remarriage, 
which resulted in an initial overpayment calculated at 
$164,630.80.  This amount was subsequently reduced by 
$12,814.47, the amount payable in DIC benefits on the basis 
of dependent child or children, which would have been payable 
on behalf of such child or children even though she had 
remarried.  This reduced the amount of the overpayment at 
issue to $149,716.33.  

The case was referred to a VA regional counsel for review.  
In July 2001, a VA staff attorney concluded that "it appears 
likely that [the appellant] committed a fraud against the 
Department of Veterans Affairs as she failed, on two 
occasions since 1987, to provide notice of her remarriage."

In written statements, a hearing at the RO in January 2006, 
and a hearing before the undersigned in June 2007, it has 
been the appellant's consistent argument that she did not 
intentionally mislead or misrepresent her marital status to 
VA for the purpose of her continued receipt of VA DIC 
benefits.  She has consistently reported that she does not 
recall receiving the July 1987 notice.  She and the 
representative have argued that the September 1992 marital 
status questionnaire was not intended to mislead VA, but 
rather was misunderstood as a question as to whether, in 
1992, she had remarried.  At this point, she had been married 
to her current husband since 1981, and she reports and has 
argued that having been married to him for some 11 years, she 
reported that she had not remarried another in good faith 
believing this to be an accurate statement.  Of course, the 
question on that form was clearly printed "HAVE YOU REMARRIED 
SINCE THE DEATH OF THE VETERAN?"

It is without question that the appellant in this case is 
directly at fault in the creation of the overpayment at 
issue.  However, upon careful consideration of all of the 
evidence on file, the Board cannot conclude that a clear 
preponderance of the evidence supports a finding that the 
appellant knowingly and willfully misrepresented her 
remarriage to another in 1981 for the purpose of continuing 
to receive DIC benefits after that remarriage.  A review of 
the written statements and transcribed hearing testimony 
reveals the appellant to have provided essentially credible 
testimony to her lack of willful intent or deceptive dealing 
in failing to respond to a 1987 notice, and to inaccurately 
responding to a 1992 marital status questionnaire.  The Board 
also finds it somewhat objectively compelling that the 
overpayment in this appeal was only discovered because the 
appellant herself initiated telephone and personal contacts 
with RO personnel, at which time she fully disclosed the true 
facts of her marital status.  The Board also finds it 
noteworthy that the appellant immediately commenced a good 
faith effort to make periodic repayments of the overpayment 
as soon as it was brought to her attention.  

The governing law and regulations place the burden of proof 
for a finding of willful misrepresentation of a material 
fact, or the willful failure to disclose a material fact, 
with the intent of obtaining or retaining VA benefits, solely 
with VA.  Upon consideration of all of the evidence on file, 
the Board cannot find sufficient evidence to support a 
finding by a preponderance of the evidence that the appellant 
in this case willfully and intentionally misrepresented her 
marital status in the creation of the overpayment at issue.  
Accordingly, the Board finds that there was not willful 
misrepresentation of a material fact by the appellant in the 
creation of the overpayment at issue, and will return the 
appeal to the RO for more timely development and 
readjudication of her application for waiver in accordance 
with the principles of equity and good conscience.


ORDER

There was not willful misrepresentation of a material fact, 
bad faith or fraud in the creation of the overpayment of DIC 
benefits of $149,716.33 in this case, and the appellant is 
therefore entitled to an equity and good conscience 
determination on her underlying request for waiver of that 
overpayment.  


REMAND

The evidence on file relevant to an equity and good 
conscience determination in this appeal is now some seven or 
more years old.  Because the RO previously found 
misrepresentation of a material fact by the appellant, little 
consideration, development or adjudication on the issues of 
equity and good conscience has heretofore been completed.  
Accordingly, the case is returned to the RO for the following 
actions:

1.  The appellant must again be furnished 
a financial status report for completion 
in full.  The appellant must be requested 
to complete this form in detailed fashion 
and with full disclosure of all income 
from every source, all assets, and an 
accurate listing of all existing debt.  
There must be no listing of any 
generalized or miscellaneous expenses.  
The date and purpose of each debt listed 
under Section IV must be fully explained.  
Any unusual or extraordinary expenses 
should be corroborated with independent 
documentation.

2.  Thereafter, the RO should 
readjudicate this claim in accordance 
with the principles of equity and good 
conscience.  If the benefit sought on 
appeal remains denied, the appellant and 
representative must be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and the applicable law 
and regulations.  They must be provided 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The appellant need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


